                                       Case 3:10-cv-00425-WHA Document 181 Filed 09/07/21 Page 1 of 2




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5

                                   6   ELROY K. WADE,
                                   7                  Plaintiff,                             No. C 10-00425 WHA

                                   8           v.

                                   9   WOODY GILLILAND, et al.,                              ORDER DENYING MOTIONS TO
                                                                                             REOPEN CASE AND VACATE
                                  10                  Defendants.                            JUDGMENT AND FOR
                                                                                             PRELIMINARY INJUNCTION
                                  11

                                  12
Northern District of California
 United States District Court




                                  13        Wade’s motions to reopen case and vacate judgment and for a preliminary injunction

                                  14   seek to vacate an order entered by the undersigned judge finding Wade to be a vexatious

                                  15   litigant and subjecting him to a pre-filing order. That order was entered in 2010. The order

                                  16   was based on (i) Wade’s admission on the record, in open court, that he was a vexatious

                                  17   litigant, and (ii) the fact that he had filed fifteen lawsuits against the Department of Labor and

                                  18   its employees from 2005–2010 all based on the same grievances and all meritless.
                                  19        Plaintiff has filed five motions in this case, No. C 10-00425-WHA, seeking to vacate the

                                  20   pre-filing order on the ground that it was entered without jurisdiction and without affording

                                  21   Wade due process of law. It has been repeatedly explained to Wade, including by the Ninth

                                  22   Circuit, that these arguments are meritless.

                                  23        In short, this Court had authority to enter the pre-filing order and Wade was given

                                  24   abundant opportunity to contest the government’s request for entry of the order. Wade

                                  25   candidly admitted he is a vexatious litigant. The pre-filing order is entirely proper.

                                  26         The motions are DENIED. Wade must not file any more motions in this action.
                                  27        The hearing set for October 7, 2021 on the motion for a preliminary injunction is

                                  28        VACATED.
                                       Case 3:10-cv-00425-WHA Document 181 Filed 09/07/21 Page 2 of 2




                                   1

                                   2       IT IS SO ORDERED.

                                   3

                                   4   Dated: September 7, 2021

                                   5

                                   6
                                                                                WILLIAM ALSUP
                                   7                                            UNITED STATES DISTRICT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          2
